internal_revenue_service number release date index number --------------------------- ------------------------------------------ ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-143156-04 date date ------------------- ------------------------------ ------------------------------ ---------------------------------- legend taxpayer a -------------------------------------------------------------- taxpayer b -------------------------------------------------------------- residence --------------------------------------------------------------- month month year year dear ----------- this responds to a letter received on date requesting a ruling on whether the taxpayers may exclude gain from the sale of the residence under sec_121 of the internal_revenue_code ------- ------- ------ plr-143156-04 facts unmarried taxpayers a and b jointly purchased the residence in month year using the property as their principal_residence in month year approximately seven months after purchasing the residence taxpayer a discovered that she was one- month pregnant taxpayer a and the father of the expected child are no longer in a relationship according to their representations taxpayers a and b plan to sell the residence and find separate residences because the residence is not large enough to accommodate two adults and a child and neither a nor b can afford to make the monthly mortgage payments on the residence alone law analysis sec_121 of the code provides that a taxpayer s gross_income will not include gain from the sale of property if during the five-year period ending on the date of the sale the property has been owned and used by the taxpayer as the taxpayer s principal_residence for periods aggregating two years or more the full exclusion is available only once every two years sec_1_121-2 of the income_tax regulations provides that if taxpayers jointly own a principal_residence but file separate returns each taxpayer may exclude from gross_income up to dollar_figure of gain that is attributable to each taxpayer’s interest in the property if the requirements of sec_121 have otherwise been met sec_1_121-3 of the regulations provides for taxpayers who fail to satisfy the ownership and use tests or the limit of one sale every two years sec_121 of the code provides for a reduced maximum exclusion if the primary reason for the sale is a change in place of employment health or unforeseen circumstances sec_1_121-3 of the regulations provides that a sale is by reason of unforeseen circumstances if the primary reason for the sale is the occurrence of an event that the taxpayer could not reasonably have anticipated before purchasing and occupying the residence a taxpayer’s reason for the sale is deemed to be unforeseen circumstances if one of the safe_harbor events such as death divorce or multiple births from the same pregnancy occurs during the period of the taxpayer’s ownership and use of the residence as the taxpayer’s principal_residence in addition the commissioner may designate other events or situations as unforeseen circumstances in published guidance of general applicability or may issue rulings addressed to specific taxpayers identifying other events or situations as unforeseen circumstances with regard to those taxpayers plr-143156-04 sec_1_121-3 of the regulations provides that if a safe_harbor does not apply a sale is by reason of unforeseen circumstances only if the primary reason for the sale is unforeseen circumstances factors that may be relevant in determining the taxpayer’s primary reason for the sale include but are not limited to the extent to which the sale and the circumstances giving rise to the sale are proximate in time the suitability of the property as the taxpayer’s principal_residence materially changes the taxpayer’s financial ability to maintain the property is materially impaired the taxpayer uses the property as the taxpayer’s residence during the period of ownership of the property the circumstances giving rise to the sale are not reasonably foreseeable when the taxpayer begins using the property as the taxpayer’s principal_residence and the circumstances giving rise to the sale occur during the period of the taxpayer’s ownership and use of the property as the taxpayer’s principal_residence sec_1_121-3 of the regulations provides that the reduced maximum exclusion is computed by multiplying the maximum dollar limitation of dollar_figure dollar_figure for certain joint filers by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale_or_exchange the period of time that the taxpayer used the property as the taxpayer s principal_residence during the 5-year period ending on the date of the sale_or_exchange or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under ' and the date of the current sale_or_exchange the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator based on the facts as represented and the relevant law as set forth above we conclude that for taxpayers a and b the primary reason for the sale of the residence will be an unforeseen circumstance consequently if taxpayers a and b sell the residence after they have owned and used it as their principal_residence for less than two of the preceding five years a and b may exclude gain up to the reduced maximum exclusion amount under sec_121 of the code except as specifically ruled upon above no opinion is expressed or implied regarding the income_tax consequences of any transaction or any item discussed or referenced in this letter in addition no opinion is expressed or implied as to whether taxpayer a and b have used the residence as their principal_residence this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-143156-04 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers sincerely william a jackson branch chief branch income_tax accounting
